Citation Nr: 1735771	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a service connection for arthritis of the right knee. 

2.  Entitlement to a service connection for arthritis of the left knee. 

3.  Entitlement to a service connection for bilateral foot fungus. 

4.  Entitlement to a service connection for diabetes mellitus type II. 

5.  Entitlement to a service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to September 1978.  He served in Korea from March 1976 to April 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2015, the Board remanded the claims for additional development. 

In June 2014, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in these claims and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).


FINDINGS OF FACT

1.  The Veteran served during the Vietnam War era, but his service during this time did not include duty in or visitation to the Republic of Vietnam; he has no qualifying service in Korea or Thailand, and he is not entitled to a presumption of herbicide (Agent Orange) exposure.

2.  The Veteran's arthritis of the right knee, arthritis of the left knee, bilateral foot fungus, diabetes mellitus type II, and hypertension, are not related to his service.


CONCLUSION OF LAW

Criteria for service connection for arthritis of the right knee, arthritis of the left knee, bilateral foot fungus, diabetes mellitus type II, and hypertension.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection is warranted for arthritis of the right knee, arthritis of the left knee, bilateral foot fungus, diabetes mellitus type II, and hypertension.  

With regard to his bilateral knees, during his hearing, held in June 2014, the Veteran testified that during service he was required to do a lot of physical training, to include going up and down mountains and hills during service in Korea.  He denied sustaining any knee injuries during service, or receiving any treatment for knee symptoms during service.  He stated that he was first diagnosed with a knee condition approximately seven years after separation from service.  He was asked at his hearing if he had knee problems in service, but he denied having any, testifying that one day in the mid-1980s he woke up and his knees did not work and he went to the emergency room.  This occurred in approximately 1985 he believed. 

With regard to the claim for bilateral foot fungus, he testified that he sustained frostbite of his feet during service in Korea where he wore rubber cold weather boots that made his feet sweat.  Although his testimony is somewhat unclear, he appeared to state that his foot skin symptoms cleared up at some point, but that they would reappear if he did not use medication regularly.  He stated that he received private treatment for his foot symptoms within a year of separation from service, but he was unsure if these records were available.  Unfortunately, no such records have been since located.

With regard to his claim for diabetes mellitus, this condition is claimed as due to exposure to Agent Orange.  The Veteran denied having problems with high or low blood sugar during service, or being diagnosed with diabetes mellitus during service.  He stated that he was diagnosed with diabetes mellitus in 1999, approximately 20 years after separating from service.  

With regard to hypertension, the Veteran testified that he did not have any problems with hypertension during his service, and that he was first diagnosed with this condition in approximately 1999.  He has asserted that this condition is secondary to his diabetes mellitus or possibly the result of exposure to herbicide agents.  Id.  

With regard to exposure to Agent Orange, during his hearing, the Veteran stated that he could not answer the question of whether or not he was exposed during service.  However, he testified that he spent about 30 days in the DMZ (demilitarized zone) while in Korea.  The Board further notes that in written statements, he has asserted that during his duties as a supply clerk while in Korea, he had to handle supplies and equipment that came from Vietnam, which may have been contaminated with Agent Orange.  See Veteran's letter, received in November 2011.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include diabetes mellitus, arthritis, and hypertension.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R.  § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116 (f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309 (e).  

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's personnel file shows that he served in Korea with Company B, 1st Battalion, 23rd Infantry Regiment, 2nd Infantry Division, between April 1976 and April 1977.  His principal duty during that time was supply clerk.  

In June 2011, the National Personnel Records Center determined that there are no records of exposure to herbicides for the Veteran.

The Veteran's service treatment records do not show any treatment, complaints, or diagnoses involving the Veteran's feet, blood sugar, blood pressure, or knees.  There are findings of a rash of the groin, chest, and face, but none for his feet.  The Veteran's separation examination report, dated in September 1978, shows that his lower extremities, feet, skin, heart, and endocrine system, were clinically evaluated as normal, and that urinalysis was negative for albumin and sugar.  His blood pressure was 118/80.  An associated report of medical history shows that he indicated that he had a history of skin diseases, but he denied a history of high or low blood pressure, a " 'trick' or locked knee," "arthritis, rheumatism, or bursitis," sugar or albumin in urine, or foot trouble.  However, while the Veteran reported experiencing a skin condition at separation, the medical officer indicated that this was in regard to a chest rash that the Veteran had experienced since prior to entering military service.  That is, while the Veteran reported a rash at separation, he made no mention of any foot fungus.  

As for the post-service medical evidence, a March 2004 report notes that the Veteran has right knee symptoms, with an "insidious onset," and that his symptoms had gotten progressively worse over the past couple of months.  A history of a previous arthroscopic surgery was noted.  It was also noted that he was a noninsulin diabetic, controlled with diet only.  The impression was mild to moderate degenerative joint disease of the right knee.  

A private treatment report, dated in November 2005, notes a history of a partial right knee replacement, and gradually worsening left knee pain.  X-rays were noted to show moderate degenerative change of the left knee, and evidence of a uni spacer in the right knee.  The assessments were status post uni spacer medial right knee, and severe DJD (degenerative joint disease), left knee.  The report indicates that a copy was sent to workers' compensation.  

VA progress notes, dated between 2010 and 2015, show that in December 2010, the Veteran was noted to have a history of smoking 11/2 packs of cigarettes per day for 15 years, nicotine dependence, diabetes, hypertension, a right knee partial replacement, two arthroscopic surgeries of the left knee and tinea pedis.  With regard to a question about Agent Orange exposure, he reported that during service, he handled camping equipment that had been shipped from Vietnam.  The assessments included diabetes mellitus, type 2, hypertension, arthralgia of the knees, nicotine dependence, chronic tinea pedis, and obesity.  Reports, dated in June and November of 2011, note a history of tobacco abuse.  A March 2014 report notes that the Veteran stated that "he is on disability from the rail road."  An April 2015 report notes that he smoked one pack of cigarettes per day.

The Board finds that the claims must be denied.  With regard to the possibility of service connection on a direct basis, the Veteran was not treated for any relevant symptoms during service.  There are no findings or notations to indicate that he had any of the claimed disorders during service.  He was not treated for any foot, knee, blood pressure/hypertension, or blood sugar symptoms, during service.  There are no relevant findings or diagnoses during service.  None of the claimed conditions are shown upon separation from service.  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303 (a), (b). 

The earliest post-service medical evidence of any of the claimed disorders is dated no earlier than 2004, which is approximately 26 years after separation from service.  There is no competent opinion of record in support of any of the claims on a direct basis.  There is no evidence of arthritis of either knee, diabetes, or hypertension, within one year of separation from service.  With regard to the claim for bilateral foot fungus, the Veteran is not shown to have been diagnosed with a skin disorder listed at 38 C.F.R. § 3.309 (a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the claims must be denied. 

The Veteran primarily argues that service connection is warranted for diabetes mellitus based on his exposure to Agent Orange, and that his hypertension is related to his diabetes mellitus.  See 38 C.F.R. § 3.310 (2016).  

The Veteran does not argue, and there is no evidence to even suggest, that he served in Vietnam or Thailand.  He is shown to have served in Korea from March 1976 to April 1977.  However, the Veteran was not a member of one of the units presumed to have been exposed to Agent Orange during the qualifying time period of April 1, 1968, to August 31, 1971, as his time in Korea came after the close of that presumptive period.  See VA Adjudication Procedure Manual M21-1MR, Part IV.ii.1.H.4.b.  As the Veteran is not shown to have served in Vietnam, or to have qualifying service in Thailand or Korea, and he may not be presumed to have been exposed to herbicides such as Agent Orange.  See 38 U.S.C.A. § 1116.  Service connection for diabetes mellitus, type 2, is therefore not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, there is no competent opinion relating any claimed disability to exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the claims must be denied on this basis.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed conditions.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, his opinion is insufficient to provide the requisite nexus.  An exception would involve the claim for foot fungus.  Layno.  However, there is no relevant treatment, complaint, or diagnosis involving foot fungus shown during service.  The Veteran's skin and feet were clinically evaluated as normal upon separation from service.  Most importantly, the Veteran reported experiencing a skin condition on his medical history survey completed in conjunction with his separation physical.  However, it was clarified that this was in regards to a chest rash that existed prior to service.  This finding has great weight in this case, as the Veteran clearly took the time to complete the survey and even reported a skin rash, but made no mention of any foot rash or fungus.  The Board finds that it the Veteran did in fact have a foot fungus at separation as he now contends that such would have been reported that that time, given the fact that the Veteran did in fact report a different skin condition.  As such, the Veteran's current assertion that he has experienced a foot fungus since service is found to have less probative value than are the medical records generated contemporaneously with his service. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
 
Foot fungus is first shown in 2010, which is approximately 31 years after separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed conditions due to his service, to include as due to exposure to Agent Orange.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

It is also noted that while the Veteran has asserted that he may have been exposed to herbicide agents as a result of handling equipment that had been shipped from Vietnam, there has not been any evidence presented to support such an assertion and VA does not currently recognize such a means of exposure on a presumptive basis.  Likewise, while the Veteran testified at a Board hearing that he had sprayed herbicides, there is no basis to ascertain what the Veteran sprayed. 

Unfortunately, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Veteran's assertions regarding exposure to herbicide agents are not found to be competent evidence.
 
As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained. At his hearing, the Veteran asserted that he had been treated several decades earlier for his feet.  He was given the opportunity to seek the records to see if they existed and he was specifically directed to contact VA if he needed assistance in seeking the records.  To date, VA has not received any request for assistance, and any records that may have existed are presumed to have been destroyed. 

The Veteran has not been afforded examinations, and etiological opinions have not been obtained.  However, no relevant inservice treatment is shown, the claimed conditions are not shown for about 26 years following separation from service, and there is no competent evidence to even suggest that any of the claimed disabilities is related to service.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (recognizing that there is not a duty to provide an examination in every case).  For example, exposure to Agent Orange is not presumed or shown.  Therefore, examinations and etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board therefore finds that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

In April 2015, the Board remanded these claims.  The Board directed that all pertinent VA treatment records from the VA healthcare system in Waycross and Lake City be obtained, including any records of treatment for the claimed knee disorders in the 1980s.  Treatment records from Waycross and Lake City were subsequently obtained, dated between 2010 and 2015, with no indication of the existence of any other outstanding records.  The Board further directed that the Veteran be contact the Veteran by letter and requested to provide sufficient information and authorization to authorize the AOJ to obtain the pertinent treatment records from Dr. H[redacted] and/or Dr. H's former medical practice or employer showing treatment of the foot fungus after service.  In May 2015, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  There is no record of receipt of a reply.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for arthritis of the right knee, arthritis of the left knee, bilateral foot fungus, diabetes mellitus type II, and hypertension, is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


